364 S.W.3d 605 (2012)
FESTUS-CRYSTAL CITY ELKS LODGE # 1721, Plaintiff/Respondent,
v.
CRYSTAL CITY PROPERTIES, L.L.C., Defendant/Third-Party Plaintiff/Appellant,
and
R & K Excavation, Inc., Defendant,
v.
Govero Land Services, Inc., Third-Party Defendant.
No. ED 95858.
Missouri Court of Appeals, Eastern District, Division Two.
January 10, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 10, 2012.
Application for Transfer Denied May 29, 2012.
Bianca L. Eden, Mark T. Bishop, Hillsboro, MO, or appellant.
Floyd T. Norrick, Hillsboro, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The defendant. Crystal City Properties, LLC, appeals the judgment entered by the Circuit Court of Jefferson County, following a jury verdict in favor of the plaintiff, Festus-Crystal City Elks Lodge # 1721, on its claims of trespass and nuisance. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b).